EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Corbet - 1/27/21.

The application has been amended as follows: 

1 (Currently Amended) An augmented reality system comprising: a contact lens display capable of projecting images onto a user's retina; an audio input configured to receive audio that contains speech; and a processor coupled to the audio input, the processor configured to: receive the audio from the audio input; recognize speech in the audio; and convert the audio to text of the speech in a format suitable for transmission to the contact lens display, wherein the contact lens display projects the text onto the user's retina such that the user does not have to move their eye laterally to read displayed text, and wherein, for text that contains a plurality of words, the contact lens display sequentially projects the text onto the user's retina a few words at a time.

       5.    (Currently Amended) An augmented reality system comprising: a contact lens display capable of projecting images onto a user's retina; an audio input configured to receive audio that contains speech comprising a time sequence of words; and a processor coupled to the audio input, the processor configured to: receive the audio from the audio input; recognize speech in the audio; and convert the audio to text of the speech in a format suitable for transmission to the contact lens display, , and wherein the contact lens display projects the text onto the user's retina such that the user does not have to move their eye laterally to read displayed text. 


       9-21 (Cancelled)



Allowable Subject Matter
	Claims 1-2, 4-8 are allowed.

	Closest references found made of record: "20080040394","20140240226","20150087257","20160026253","20160209648”,20170019660", "20170256283". The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
augmented reality system comprising: a contact lens display capable of projecting images onto a user's retina; an audio input configured to receive audio that contains speech comprising a time sequence of words; and a processor coupled to the audio input, the processor configured to: receive the audio from the audio input; recognize speech in the audio; and convert the audio to text of the speech in a format suitable for transmission to the contact lens display, , and wherein the contact lens display projects the text onto the user's retina such that the user does not have to move their eye laterally to read displayed text.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649